Exhibit 10.13
FIRST AMENDMENT TO
 
EXECUTIVE CORPORATE EVENT AGREEMENT
 
This First Amendment (the “Amendment”) to the Executive Corporate Event
Agreement (the “Agreement”) is made by and between [Shirley Yin/Peter Lee/River
Gong/Stephen Welles] (the “Executive”) and Oplink Communications, Inc. (the
“Company” and together with the Executive hereinafter collectively referred to
as the “Parties”) on December ___, 2010.
 
WHEREAS, the Parties previously entered into the Agreement, effective ________.
 
WHEREAS, the Company and Executive amend certain terms for conformity with
Section 409A of the Internal Revenue Code and the final regulations and other
official guidance thereunder.
 
WHEREAS, the Company and Executive desire to bring certain terms into compliance
with the Patient Protection and Affordable Care Act and the Health Care and
Education Reconciliation Act of 2010, each as amended.
 
NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree to amend the Agreement, as follows:
 
1. Subsection (c) of Section 2 of the Agreement is hereby amended and replaced
in its entirety as follows:
 
“(c) The Company shall reimburse the premiums necessary to continue Executive’s
group health insurance benefits under Title X of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for up to twelve (12) months
following Executive’s employment termination date (the “COBRA Premiums”);
provided, that Executive timely elects continued coverage under COBRA and
otherwise qualifies for continued coverage.  Notwithstanding the foregoing, if
the Company determines in its sole discretion that it cannot provide the
foregoing COBRA Premiums without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide Executive a taxable lump sum payment, payable within ten
(10) business days after Executive executes and delivers to the Company the
release and waiver contemplated by Section 4 hereof and such release and waiver
becomes effective and irrevocable, in an amount equal to: (A) the monthly COBRA
Premium that Executive would be required to pay to continue Executive’s group
health plan coverage under COBRA at the rate in effect on the date of
Executive’s termination, multiplied by (B) twelve (12), which payment shall be
made regardless of whether Executive elects COBRA continuation coverage (“Other
Payment”).  Notwithstanding anything to the contrary under this Agreement, if
the Company determines in its sole discretion that it cannot provide the Other
Payment in lieu of COBRA, as described in the preceding sentence, without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), Executive will not receive the Other Payment.”
 
2. Section 4 of the Agreement is hereby amended and replaced in its entirety as
follows:
 
“4. Release.  The receipt of any severance or other benefits pursuant to Section
2 will be subject to Executive signing and not revoking a separation agreement
and release of claims in a form reasonably acceptable to the Company (the
“Release”), and provided that such Release is effective no later than sixty (60)
days following the termination of employment or such earlier date required by
the Release (such deadline, the “Release Deadline”).  If the Release does not
become effective by the Release Deadline, Executive will forfeit all rights to
severance payments and benefits under this Agreement.  No severance or other
benefits pursuant to Section 2 will be paid or provided until the Release
becomes effective.  Notwithstanding any contrary provisions of Section 2, in the
event that the termination occurs at a time during the calendar year where it
would be possible for the Release to become effective in the calendar year
following the calendar year in which the Executive’s termination occurs, any
severance that would be considered Deferred Compensation Separation Benefits (as
defined in Section 6) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (i) the Release Deadline, (ii) such time as required by the payment
schedule applicable to each severance benefit, or (iii) such time as required by
Section 6.”
 
3. Jurisdiction and venue in any action to interpret or enforce the terms of
this Amendment and the Agreement shall be in the State of California and in the
County of Santa Clara of the State of California.  This Amendment and the
Agreement shall be governed by the laws of the State of California other than
the choice of laws principles of the laws of that state.
 
4. This Amendment and the Agreement represent the sole agreement of the Parties
regarding the subject matter of this Amendment and supersedes any other prior or
contemporaneous verbal or written agreements, promises or representations
regarding the subject matter of this Amendment. This Amendment and the Agreement
may not be modified except by a written instrument signed by both Parties.
 
IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.
 
 

 COMPANY  
OPLINK COMMUNICATIONS, INC.
                 By:
 
       Name:
 
 
 
   Title:
 
 

 
 

 EXECUTIVE   [NAME]   
 
   
 
 
 
 
 
 


